                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MICHAEL WHITNEY,

                    Plaintiff,

v.                                                                   CV No. 19-566 CG

ANDREW SAUL, Commissioner of
the Social Security Administration,

                    Defendant.


                     ORDER GRANTING IN PART UNOPPOSED
                    MOTION TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff Michael Whitney’s Unopposed

Motion to Extend Briefing Deadlines (the “Motion”), (Doc. 29), filed April 7, 2020. The

Court, having read the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED IN PART.

      IT IS THEREFORE ORDERED that Plaintiff is granted through April 15, 2020, to

serve his Reply in support of his Motion to Reverse or Remand for a Rehearing with

Supporting Memorandum.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
